IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA FI Le >

BILLINGS DIVISION
jun 6 2019

istrict Court
terk, US Distric
° District Of Montana

SAGE FINANCIAL PROPERTIES, Billings
LLC, HORIZON PROPERTIES, INC., CV 19-34-BLG-SPW
Plaintiff,
ORDER ADOPTING
VS. MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

FIREMAN’S FUND INSURANCE
COMPANY,

 

Defendant.

 

The United States Magistrate Judge filed Findings and Recommendations on
May 21, 2019. (Doc. 19). The Magistrate recommended the Court grant the
Plaintifi’s motion for remand but deny Plaintiffs request for attorney fees. (Doc.
19 at 5).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

1
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 19) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Plaintiff's motion for remand (Doc. 11) is
GRANTED but Plaintiff's request for attorney fees is DENIED.

The case is remanded to Montana’s Seventh Judicial District Court,

Richland County.

DATED this Oday of June, 2019.

Loca i hele

“ SUSAN P. WATTERS
United States District Judge
